DETAILED ACTION
This office action is a response to a communication made on 04/18/2022.
Claim 1, 10 and 16 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark on page 8-9 regarding argument number of 1, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1, 10 and 16 under 103 have been considered and regarding amended feature of “no protocol is in use for synchronization between the network switch and the another network switch regarding the MAC address” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arya et al. (US1053087) in view of Jacob et al. (US 2017/0195210), and further in view of Ramanathan et al. (US 8787149).

Applicant: Applicants arguments see remark on page 9-10, filed on 04/18/2022, applicant argues that, “2. The cited reference Arya does not teach the element related to the port disabled for user traffic until an IP address to MAC address binding is received from the host by the discovery protocol” recited in claims 1, 10 and 16.
Examiner: Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Arya teaches the port disabled for user traffic until an IP address to MAC address binding is received from the host by the discovery protocol because Col-2, II. 55-56, teaches the data included in the ND NA message includes IP to MAC binding information for the host, Col-4, II. 67-Col-5, II.3, teaches ND refresh would be deleted, resulting in temporary traffic black hole until this ND entry is relearned at one of the ToR switches (i.e. port) and synced to the other ToR switch, Col-6, II. 30-35, teaches , the TOR switch T1 advertises the host H1 to EVPN segment , as represented by an arrow 62 , and syncs the information to the multi - homed peer TOR switch T2 , as represented by an arrow 64. As represented by arrows 66 ToR switches T3 and T4 will install the IP and MAC routes via T1 / T2 , Col-7, II. 41-45, teaches the sync flag is used to differentiate between a directly learned entry and a synced entry. The result of this mechanism is to avoid traffic black holes caused by deleting of cache entries for live nodes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arya et al. (US10530873), hereinafter “Arya” in view of Jacob et al. (US 2017/0195210), hereinafter “Jacob”, and further in view of Ramanathan et al. (US 8787149), hereinafter “Ramanathan”.

With respect to claim 1, Arya discloses a method for host multi-homing comprising:
for a network switch (Col-2, II. 53-54, i.e. the network node is implemented as a Top of Rack (“ToR”) switch) in a multi-homing  (Col-2, II. 67, i.e. multihoming peer of the network node) system performing steps comprising:
configuring the network switch with a virtual MAC address that is the same as another network switch in the multi-homing system (Col-4, II. 55-56, i.e.  the ToR (i.e. network switch) responsible for managing communications ( e.g. , routing and node is configured with the same GW IP and MAC address, Col-6, II. 6-8, i.e. , host H2 , which is on the same subnet as host H1 , is multihomed to ToR switches T3 and T4); 
configuring the network switch (Col-2, II. 53-54, i.e. the network node is implemented as a Top of Rack (“ToR”) switch) with a virtual Internet Protocol (IP) address that is the same as the another network switch (Col-4, II. 54-56, i.e. subnets  are stretched or multi - homed , the subnet L3 GW on the ToR node is configured with the same GW IP (i.e. virtual IP) and MAC address), the virtual IP address is used as a default gateway for the multi-homed system (Col-6, II. 60-62, i.e. The default GW TOR node T3 or T4, Col-4, II. 54-56, i.e. in network topologies in which subnets are stretched or multi-homed, the subnet L3 GW on the ToR node is configured with the same GW IP and MAC address);  
for a host that is to be multi-homed or for a host that is singled-homed but in the same subnet as a multi-homed host (Col-6, II. 4, i.e. host H1 is multihomed to TOR switches T1 and T2 ), configuring one or more ports on the network switch that are connected to the host (i.e. Col-6, II. 4. host H1 are sent to one of the ToR switches T1, T2, wherein ports on the switch is Tor switch which are connected to a host) ,  with:
a discovery protocol-based registration (Col-5, II. 4-6, i.e. IPv6 ND protocol (i.e. neighbor discovery protocol based process) may be used by network nodes (e.g., hosts, routers, switches) to determine link layer addresses), responsive to a discovery protocol is used one port (Col-4, II. 37-42, i.e. Neighbor Discovery (“ND”) process will only learn from a neighbor if a “Neighbor Solicitation (“NS”) message targeted for the ToR switch IP address arrives from a host VM or if a solicited “Neighbor Advertisement” (“NA”) message arrives in response to an NS message sent by a ToR switch), the port is disabled for user traffic until an IP address to MAC address binding is received from the host by the discovery protocol (Col-2, II. 55-56, i.e. the data included in the ND NA message includes IP to MAC binding information for the host, Col-4, II. 67-Col-5, II.3, i.e. ND refresh would be deleted, resulting in temporary traffic black hole until this ND entry is relearned at one of the ToR switches (i.e. port) and synced to the other ToR switch, Col-7, II. 41-45, teaches the sync flag is used to differentiate between a directly learned entry and a synced entry. The result of this mechanism is to avoid traffic black holes caused by deleting of cache entries for live nodes);
processing ARP or ND traffic from the host (Col-4, II. 37-40, i.e. Neighbor Discovery ( “ ND ” ) process will only learn from a neighbor if a “ Neighbor Solicitation ( “ NS ” ) message targeted for the TOR switch IP address arrives from a host VM,  Col-5, II. 40-42, i.e. i.e. a host maintains a neighbor cache, which includes a set of entries about individual neighbors to which traffic has recently been sent.

Arya teaches an entry in the ND (Neighbor discovery) cache corresponding to the host, see Col-2, II. 57-58, and Nodes accomplish address resolution by multicasting an NS message, see Col-5, II. 23-25. However, Arya remain silent on at least one of a static Address Resolution Protocol (ARP) entry and upon the one or more ports coming up, advertising via a routing protocol a host route for the host.

Jacob at least one of a static Address Resolution Protocol (ARP) entry and Neighbor Discovery (ND) entry (¶0052, i.e. the static route based on a success or failure of a request for an L2 address of an L3 interface that provides reachability to L3 subnet 7, where the request may include an Address Resolution Protocol (ARP) request or, in the case of IPv4, Neighbor Discovery Protocol (NDP) neighbor solicitation).
upon the one or more ports coming up, advertising via a routing protocol a host route for the host (¶0054, i.e. IFCs 32 are typically coupled to links 58, 60 via a number of interface ports, ¶0032, i.e. the PE routers 10 utilize MAC address route advertisements of a layer three (L3) routing protocol (i.e., BGP in this example) to share the learned MAC addresses and to provide an indication that the MAC addresses are reachable through the particular PE router (i.e. host within L3 subnet 7 to PE) that is issuing the route advertisement).  

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Arya’s system with at least one of a static Address Resolution Protocol (ARP) entry and upon the one or more ports coming up, advertising via a routing protocol a host route for the host of Jacob, in order to manually configured with a static entry of IP address to MAC address and static route specifying a layer three  address of the customer device as a next-hop for a layer three subnet (Jacob).

Arya Col-7, II. 38-41 teaches the ToR switch T1 syncs the response to ToR switch T2, as represented by an arrow 104, causing ToR switch to set a sync flag in connection with ToR switch T2's cache entry for host H1. However, Arya in view of Jacob remain silent on no protocol is in use for synchronization between the network switch and the another network switch regarding the MAC address.
Ramanathan disclose no protocol is in use for synchronization between the network switch and the another network switch regarding the MAC address (Col-4, II. 58-60, teaches one or more network devices (i.e. network switches) synchronize layer two (L2) addresses to Support an active-active multi homed customer network, Col-8, 37-40 and II. 55-65, teaches An IRBL2 address may be a MAC address of a corresponding PE 16 …IRBs 26 either route or switch L2 traffic arriving on respective multi-chassis LAG links 23A, 23B according to the destination address of the L2 traffic. In accordance with techniques of this disclosure, multi-homing PEs 16A, 16B synchronize (e.g., exchange) the IRB L2 addresses for identifying routable L3 traffic within respective IRBs 26. In the illustrated example, PE 16A sends an IRB L2 address synchronization message 28A (hereinafter, “synchronization message 28A') to PE 16B that peers with PE 16A in an active-active multi-homing configuration for customer network 14A, wherein LAG links are used for the synchronization and no protocol used for the synchronization of network switches, [see original specification ¶0029, “There is no protocol in use for synchronization of information between the two ToR switches. With at least some implementations for the ToR switches, the multihoming network may be configured as if the hosts are connected to a single switch by link aggregation group (LAG). The LAG may be able to combine multiple physical ports together to make a single data path, so as to implement traffic load sharing among the multiple ports in a group and to enhance the connection reliability”]). 

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Arya’s  ToR switches in view of Jacob’s system with no protocol is in use for synchronization between the network switch and the another network switch regarding the MAC address of  Ramanathan, in order to synchronize network devices without protocol and  a failed link is automatically switched over to other working links in the aggregation, thereby achieving high availability (Ramanathan).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
With respect to claims 2, 12 and 17, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 1 further comprising:
discarding any non-ARP, non-ND broadcast, unknown unicast and multicast (BUM) traffic from the host (Arya, Col-6, II. 23-25, i.e. the unsolicited NA message from host H1 would normally be rejected (i.e. discarded) by ToR switch T1, see Col-6, II. 42-44, Jacob, ¶0033, i.e. whether to treat the Ethernet frames as so called “BUM” traffic (Broadcast, Unidentified unicast or Multicast traffic) that is to be flooded within the EVPN based on the MAC addresses learning information received from the other PE routers).

With respect to claims 3, 13 and 18, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 1 further comprising:
forwarding traffic within a subnet using the virtual MAC address (Jacob, ¶0033, i.e. Each of PE routers 10 uses MAC routes specifying the MAC addresses learned by other PE routers to determine how to forward L2 communications to MAC addresses that belong customer equipment 4 connected to other Pes, ¶0043, i.e. the particular VRF may be configured to forward traffic for the attachment circuit.).

With respect to claims 4, 14 and 19, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 1, further comprising: using a Link Aggregation Control Protocol (LACP) or Bidirectional Forwarding Detection (BFD) to determine liveness of a port of the host (Ramanathan, Col-7, II. 7-10, teaches , each of CE 18A and PE routers 16A, 16B optionally execute the Link Aggregation Control Protocol (LACP) to bundle interfaces associated with multi-chassis LAG links 23A).

With respect to claim 6, Arya in view of Jacob in view of Ramanathan discloses the method of Claim 4 further comprising: responsive to liveness to a port of the host being lost, withdrawing via the routing protocol the host route for the host (Arya, Col-7, II. 27-29, i.e. send withdrawal notifications to the EVPN segment indicating that the host H1 is dead (i.e. liveness to a port of the host being lost), as represented in FIG. 5A by an arrow 94).

With respect to claim 7, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 1 wherein the network switch and the another network switch are top-of-rack (ToR) switches (Arya, Col-3, II. 26-28, i.e. the leaf nodes 14 may be implemented as switching elements , such as Top of Rack ( “ TOR ” ) switches)

With respect to claim 8, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 1 wherein the discovery protocol is a Link Layer Discovery Protocol (LLDP) (Arya, Col-5, II. 4-6, i.e. IPv6 ND protocol may be used by network nodes (e.g., hosts, routers, switches) to determine link layer addresses for neighbors).

With respect to claim 9, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 1 wherein the discovery protocol is a Virtual Station Interface (VSI) Discovery and Configuration Protocol (VDP) (Arya, Col-4, II. Switch virtual interface is a VSI, Jacob, ¶0026, i.e. The EVPN configuration may include an EVPN instance (EVI), wherein EVPN protocol is a configuration protocol).

For claim 10, it is a system claim corresponding to the method of claim 1. Therefore claim 10 is rejected under the same ground as claim 1. 

For claim 16, it is a non-transitory computer readable medium claim corresponding to the method of claim 1. Therefore claim 16 is rejected under the same ground as claim 1. 

Claims 5, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arya in view of Jacob in view of Ramanathan, and further in view of Thomas et al. (US 2017/0288946), hereinafter “Thomas”.

With respect to claims 5, 15 and 20, Arya in view of Jacob, and further in view of Ramanathan discloses the method of Claim 4. However, Arya in view of Jacob, and further in view of Ramanathan remain silent on wherein the BFD is a micro-BFD protocol.

Thomas discloses the method of Claim 4 wherein the BFD is a micro-BFD protocol (¶0022, i.e. microBFD (or some other protocol for forwarding detection over member links of a grouping).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Arya’s in view of Jacob’system  in view of Ramanathan’s the Link Aggregation Control Protocol (LACP) to bundle interfaces associated with multi-chassis LAG links with the BFD is a micro-BFD protocol ofThomas, in order to use of BFD for failure detection provide a faster detection, and is able to verify the ability for each unit link to forward layer (Thomas).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458